EXAMINER’S COMMENT
Pending Claims
Claims 1 and 4-16 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 2 and 3 under 35 U.S.C. 103 as being unpatentable over Saito et al. (WO 2017/150218 A1 or US 2019/0062541 A1) in view of Kishino et al. (JP 2002-061064 A) and Murase et al. (JP 2018-035257 A) has been rendered moot by the cancellation of these claims.
The rejection of claims 1 and 4-16 under 35 U.S.C. 103 as being unpatentable over Saito et al. (WO 2017/150218 A1 or US 2019/0062541 A1) in view of Kishino et al. (JP 2002-061064 A) and Murase et al. (JP 2018-035257 A) has been overcome amendment.

Response to Arguments
In light of the amendment, Applicant’s arguments (see pages 9-14 of the response filed February 22, 2022) have been fully considered and are persuasive.  
(1 to 30 parts by mass A per 100 parts by mass of B) in the supporting teachings of Murase et al.  In light of this, there is insufficient guidance to:
Formulate the composition of Saito et al. with their optional cross-linking aid (corresponding to A); AND
Select a cross-linking aid that satisfies the material requirements of (A); AND
Prepare the cyclic olefin copolymer of Saito et al. with the instantly claimed amount of repeating unit (B-2); AND
Prepare the prepreg of Saito et al. with a liquid crystal polymer non-woven fabric (in view of Kishino et al.); AND
Formulate the composition of Saito et al. with the instantly claimed ratio of (B) to (A) (in view of Murase et al.).

Allowable Subject Matter
Claims 1 and 4-16 are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
February 25, 2022